DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 27-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claims 27-30 are directed to an abstract idea. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as addressed below.

27. 	A method for characterizing properties of a rock sample obtained from a subterranean formation, comprising:
performing an NMR measurement on the rock sample ,wherein the rock sample comprises cuttings formed by drilling operations that use oil-based drilling fluid;
performing an IR spectroscopy measurement on the rock sample; and
using results of the NMR measurement and results of the IR spectroscopy measurement to determine data representing at least one property of the rock sample, wherein determining data representing at least one property of the rock sample comprises: 
i) analyzing results of the NMR measurements to determine data representing mass fractions of certain organic components in the rock sample; 
ii) processing results of the IR spectroscopy measurement and the data representing mass fractions of certain organic components in the rock sample of i) to obtain data representing a residuum IR spectrum representative of kerogen in the rock sample; and 
iii) analyzing the data representing the residuum IR spectrum of ii) to generate data that characterizes properties of kerogen in the rock sample, wherein the data that characterizes properties of kerogen in the rock sample of iii) is part of the data representing at least one property of the rock sample.
As to claim 27 above, the pertinent portion pertaining to the abstract idea is bolded.  The bolded limitations are mathematical.  See specification, paragraphs [00104]-[00119].
The non-abstract limitations are “performing an NMR measurement on the rock sample ,wherein the rock sample comprises cuttings formed by drilling operations that use oil-based drilling fluid” and “performing an IR spectroscopy measurement on the rock sample”.  These are not deemed to integrate nor amount to significantly more than the abstract idea because both are data collection steps recited at a high level of generality.  
Allowable Subject Matter
Claims 1-3 and 6-17 are allowed over the prior art of record..

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN S LEE whose telephone number is (571)272-2137. The examiner can normally be reached M-F, 10 am - 7 pm, 2nd Mondays off..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSAN S LEE/           Primary Examiner, Art Unit 2852